Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to application 17/592489 filed on 02/03/22. 
Claims 1-20 are remain pending in the application.

Oath/Declaration

The oath/declaration filed on February 03th, 2022 is acceptable.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 11275568.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 1-20 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-20 of US Patent 11275568.

Claims 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 11144286.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 1-20 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-20 of US Patent 11144286.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 6-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (US Pub. 7315991).

As to claims 1, 10 and 16 the prior art teach a computer-implemented method, comprising: 

compiling a source code listing to a circuit description, wherein the source code listing includes a function, a call to the function, and statements that execute after the function returns from the call to the function, the circuit description comprising: a first hardware pipeline that implements the call to the function (see fig 1, fig 4 which depicts input value to a pipeline [first hardware pipeline]) by storing a function parameter in a first queue and storing a local variable in a second queue (see fig 1-4 col. 2 lines 30-60 col 4 lines 20-30 col. 7 lines 1-20 and col. 7 lines 50 to col. 8 lines 20), 

a second hardware pipeline that implements the function (see fig 4 a second hardware pipeline implementing second instruction after the condition statement), wherein the second hardware pipeline receives the function parameter from the first queue, performs an operation using the function parameter, and stores a result in a third queue (see fig 1-4 col. 6 lines 40-60 and col. 8 lines 1-30 and background), 

and a third hardware pipeline that implements the statements that execute after the function returns from the call to the function, wherein the third hardware pipeline receives the local variable from the second queue and the result from the third queue (see fig 1-4 col. 4 lines 20 to col. 5 lines 15 and summary); 

and generating, based on the circuit description, a synchronous digital circuit (see fig 13 step 1330 “compile HDL netlist into bitsteam and load PLD” and step 1135 “execute design on PLD” [generating base on the circuit description, a synchronous digital circuit comprising the circuit implementation]. 

As to claim 6 the prior art teaches wherein the first hardware pipeline also implements statements that execute before the call to the function (see fig 1-4 col 4 lines 20-52 col. 7 lines lines 20 to col. 8 lines 10).

As to claim 7 the prior art teach wherein the local variable is one of a plurality of local variables available to the statements that execute before the call to the function, and wherein the local variable is selected to be stored in the second queue based on a determination that the local variable is referenced in the statements that execute after the call to the function( see fig 2-6 col 4 lines 20 to col. 7 lines 30 and background).

As to claims 8 the prior art teach wherein storing the local variable in the second queue and storing the function parameter in the first queue transfers execution from the statements that execute before the call to the function to the function (see fig 1-4 col. 6 lines 40-60 and col. 8 lines 1-30 and background).

As to claim 9, the prior art teach wherein the synchronous digital circuit is implemented in a field-programmable gate array (FPGA), a gate array, or application-specific integrated circuit (ASIC) (see fig 1-4 col. 5 lines 20 and col. 6 lines 40).

As to claim 11 the prior art teach wherein the second hardware pipeline remains idle until the first hardware pipeline places the identifier in the first queue (see fig 2-6 col. 6 lines 50 to col. 8 lines 45).

As to claim 12 the prior art teach wherein the first hardware pipeline stores a function parameter with the identifier in the first queue, wherein the second hardware pipeline receives the function parameter with the identifier, and wherein the second hardware pipeline performs the operation using the function parameter (see fig 3-7 col. 7 lines 60 and col. 9 lines 45).

As to claim 13, the prior art teach wherein a compiler compiles the source code listing into a circuit description of the synchronous digital circuit, wherein the function accepts zero or more function parameters, wherein the compiler generates a circuit description of the second hardware pipeline to accept the identifier as an additional function parameter, and wherein the compiler generates a circuit description of the first hardware pipeline that stores the identifier in the first queue as the additional function parameter (see fig 1-4 col. 5 lines 30 and col. 7 lines 30).

As to claim 14, the prior art teaches wherein the function accepts one or more parameters, wherein the first hardware pipeline stores values for each of the one or more parameters in the first queue, and wherein the second hardware pipeline receives the values associated with the one or more parameters from the first queue with the identifier (see fig 1-4 col. 8 lines 7 and col. 10 lines 40).

As to claim 15 the prior art teaches wherein the first hardware pipeline stores one or more local variables in a second queue when calling the function, and wherein the third hardware pipeline receives the one or more local variables from the second queue when receiving the result from the one of the plurality of the result queues (see fig 1-4 col. 6 lines 60 to col. 9 lines 36).

As to claim 17 the prior art teaches wherein the call to the function is part of a set of statements that execute before the call to the function (see fig 1-4 col. 6 lines 40-60 and col. 8 lines 1-30 and background).

As to claim 18 the prior art teach wherein the set of statements that execute before the call to the function, the call to the function, and the statements that execute after the call to the function returns, are part of a contiguous block of code (see fig 4-8 col. 9 lines 15 and col. 10 lines 45 and background).

As to claims 19 the prior art teach wherein the first hardware pipeline stores a local variable that will be used by the third hardware pipeline in a second queue, and wherein the third hardware pipeline receives the local variable from the second queue when receiving the result from the third queue (see fig 3-7 col. 8 lines 50 and col. 9lines 60).

As to claims 20 the prior art teach wherein the third hardware pipeline continues execution of the contiguous block of code after the call to the function returns (see fig 1-4 col. 4 lines 15-60).

Allowable Subject Matter

Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851